Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 09, 2019

The Court of Appeals hereby passes the following order:

A19A1682. THE STATE v. ARCHIE MARION BRYANT.

      Archie Marion Bryant was indicted for one count of malice murder, two counts
of felony murder, two counts of aggravated assault, and one count of possession of
a firearm by a felon. In the trial court, he filed a motion to suppress and exclude
evidence on the basis that, inter alia, the State had failed to provide timely discovery.
The trial court granted Bryant’s motion, and the State then filed this appeal pursuant
to OCGA § 5-7-1.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
murder cases in which a sentence of death “was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). This jurisdiction includes all murder
cases, regardless of whether the State is seeking the death penalty or life
imprisonment. Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, J.,
concurring). Thus, “[b]ecause the murder count[s] of the indictment remain[] pending
below, jurisdiction of this appeal lies in [the Supreme] Court.” Langlands v. State,
280 Ga. 799, 799 (1) (633 SE2d 537) (2006). Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                            04/09/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                           , Clerk.